Exhibit 10.35

 

AMENDED AND RESTATED AGREEMENT UNDER THE

OUTSIDE DIRECTORS’ RETIREMENT PLAN

 

Artesyn Technologies, Inc., a Florida corporation (the “Company”), and
[                    ] (the “Eligible Director”) entered into an Agreement,
dated March 14, 2005 (the “Existing Retirement Plan Agreement”), setting forth
the Eligible Director’s rights under the Artesyn Technologies, Inc. Outside
Directors’ Retirement Plan (the “Plan”). In accordance with the Plan and Section
7 of the Existing Retirement Plan Agreement, the parties to the Existing
Retirement Plan Agreement wish to amend and restate that Agreement as provided
herein, effective as of August 4, 2005 (the “Agreement”). This Agreement
supersedes the provisions of the Existing Retirement Plan Agreement in their
entirety.

 

WITNESSETH:

 

WHEREAS, the Company sponsors a plan providing a retirement benefit for certain
non-employee members of the Company’s Board of Directors (the “Board”), known as
the Artesyn Technologies, Inc. Outside Directors’ Retirement Plan (hereinafter
referred to as the “Plan”); and

 

WHEREAS, the Eligible Director has accrued, as of the date hereof, a retirement
benefit under the Plan; and

 

WHEREAS, in order to assure payment of the benefit and to help promote the
independence of the Eligible Director in connection with evaluating the merits
of any potential merger, acquisition or other change in control transaction
involving the Company, the Company believes it is in the best interest of the
Company and its shareholders to provide for an accelerated lump-sum payment of
the Director’s retirement benefit under the Plan in the event that the Director
is removed or asked to resign from the Board at any time within twenty-four (24)
months prior to or following a change in control of the Company; and

 

WHEREAS, the Company and the Eligible Director desire to enter into a written
agreement setting forth the Eligible Director’s rights and the Company’s
obligations with respect to such benefit.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1. Incorporation of the Plan. This retirement benefit is awarded pursuant to the
provisions of the Plan and the terms and definitions of the Plan are
incorporated by reference in this Agreement and made a part hereof. A copy of
the Plan has been delivered to, and receipt is hereby acknowledged by, the
Eligible Director.

 

2. Retirement Benefit. Subject to the terms, restrictions, limitations and
conditions stated in the Plan and this Agreement, the Eligible Director meets
the requirements set forth in Section 2 of the Plan to accrue a retirement
benefit from the Company in accordance with the Plan and this Agreement hereby
evidences the Eligible Director’s rights and interest in such retirement
benefit.



--------------------------------------------------------------------------------

3. Retirement Benefit. The Eligible Director shall receive as an annual
retirement benefit (the “Retirement Benefit”) upon the later of such Director’s
termination of service as a director or upon his attainment of the age of 70 if
not then a director an amount equal to $24,000 (plus cost-of-living increases
commencing January 1, 1998 through December 31 of the year preceding his
retirement) multiplied by a fraction, the numerator of which is the number of
years the Eligible Director served in such capacity (but in no event a number
greater than ten) and the denominator of which is ten. The Retirement Benefit
shall be paid in cash at the same intervals as the annual retainer paid to
non-employee directors in service at the time the Retirement Benefit is paid,
or, if no annual retainer is being paid, on a quarterly basis.

 

4. Duration. The Retirement Benefit will be paid to the Eligible Director for
the lesser of the number of years such Director has continuously served on the
Board as an Outside Director or the remainder of his life. In the event that the
Eligible Director dies during the period in which such Director is entitled to
receive the Retirement Benefit, a final installment of the Retirement Benefit,
pro rated for the period from the date of the most recent payment through the
date of the Director’s death, shall be payable to such Director’s estate or
legal representative.

 

5. Accelerated Payment of the Retirement Benefit. If (i) within twenty-four (24)
months prior to a Change in Control of the Company, the Eligible Director’s
Board service is terminated by reason of or otherwise in relation to one ore
more actual or threatened proxy contests for the election of directors, or (ii)
within twenty-four (24) months following a Change in Control of the Company, the
Eligible Director’s Board service is terminated for any reason other than the
Eligible Director’s voluntary resignation that is not at the request of or
otherwise initiated by the Company (or any successors) or its shareholders, the
Company shall pay the Eligible Director an amount equal to the present value of
the Eligible Director’s full Retirement Benefit (determined as of the date of
the termination of the Director’s service with the Board) in a lump-sum cash
payment, within no more than ten (10) days following the termination of the
Director’s service or the date of the Change in Control, whichever is later.

 

For purposes of calculating the present value of the full Retirement Benefit for
this Section 5, the Eligible Director’s annual Retirement Benefit set forth in
Section 3 will be multiplied by the lesser of (A) the number of years such
Director has continuously served on the Board as an Outside Director and (B) the
number of years equal to the difference between 90 and the Eligible Director’s
age at the date of his termination of Board service, but in no event less than
ten (10), and discounted using an interest rate equal to LIBOR (determined as of
the date of termination) over the applicable period. If the Eligible Director
becomes entitled to an accelerated Retirement Benefit after commencing payment
under Section 3 above, the number of years used in the present value calculation
above shall be reduced by the number of full or partial years for which the
Eligible Director has received payment of his Retirement Benefit.

 

For purposes of this Agreement, “Change in Control” means the occurrence of any
of the following:

 

(a) The consummation of any of the following transactions: (i) any merger,
consolidation, recapitalization or other business combination of the Company
with or into another corporation or other entity, or an acquisition of
securities or assets by the Company, pursuant to which the Company is not the
continuing or surviving corporation or other entity or

 

2



--------------------------------------------------------------------------------

pursuant to which shares of the Company’s common stock, par value $0.01 per
share (the “Common Stock”), would be converted into cash, securities of another
corporation or other property, other than a transaction in which the holders of
such Common Stock immediately prior to such transaction (including any
preliminary or other transactions relating to such transaction) will continue to
own at least 50% of the total voting power of the then-outstanding securities of
the surviving or continuing corporation immediately after such transaction, (ii)
any sale, lease, exchange, or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of the
Company, or (iii) the liquidation or dissolution of the Company, except in
connection with the voluntary or involuntary declaration of bankruptcy or
insolvency under applicable Federal and/or state law; or

 

(b) A transaction in which any person (as such term is defined in Sections
13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), corporation or other entity (other than the Company, an
affiliate of the Company, or any profit-sharing, employee ownership or other
employee benefit plan or similar plan sponsored by the Company or any of its
subsidiaries, or any trustee of or fiduciary with respect to any such plan when
acting in such capacity, or any group comprised solely of such entities): (i)
shall purchase any Common Stock (or securities convertible into Common Stock)
representing at least 40% of the total voting power of the then-outstanding
securities of the Company for cash, securities or any other consideration
pursuant to a tender offer or exchange offer, without the prior approval of the
Board, or (ii) shall become the “beneficial owner” (as such term is defined in
Rule 13d-3 under the Exchange Act), directly or indirectly (in one transaction
or a series of transactions), of securities of the Company representing at least
50% or more of the total voting power of the then-outstanding securities of the
Company ordinarily (and apart from the rights accruing under special
circumstances) having the right to vote in the election of directors; or

 

(c) If, during any period of two (2) consecutive years, individuals who at the
beginning of such period constituted the entire Board and any new director whose
election by the Board, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election by the shareholders was previously so
approved, cease for any reason to constitute a majority thereof.

 

6. Non-Assignability. The rights and interests of an Eligible Director hereunder
may not be assigned, pledged or otherwise transferred.

 

7. Amendments; Conflicts. No amendment or termination of the Plan shall in any
way adversely affect the rights and entitlements of the Eligible Director under
the Plan from receiving any benefits under the Plan or hereunder after such
amendment or termination. This Agreement may only be amended in a writing signed
by the parties to this Agreement. In the event of a conflict between the
provisions of the Plan and the provisions of this Agreement, the provisions of
the Plan shall in all respects be controlling.

 

8. Miscellaneous.

 

A. Notices. All notices, requests, deliveries, payments, demands and other
communications required or permitted to be given under this Agreement shall be
in

 

3



--------------------------------------------------------------------------------

writing and shall be either delivered personally or sent by registered or
certified mail, or by private courier, return receipt requested, postage prepaid
to the parties at their respective addresses set forth herein, or to such other
address as either shall have specified by notice in writing to the other. Notice
shall be deemed duly given hereunder when so delivered or mailed as provided
herein.

 

B. Waiver. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other or any
subsequent breach.

 

C. Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the parties with respect to the subject matter hereof.

 

D. Binding Effect; Successors. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and, to the extent not prohibited herein,
their respective heirs, successors, assigns and legal representatives. Nothing
in this Agreement, expressed or implied, is intended to confer on any person
other than the parties hereto and as provided above, their respective heirs,
successors, assigns and legal representatives, any rights, remedies, obligations
or liabilities.

 

E. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.

 

F. Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
of or interpretation of any of the terms or provisions of this Agreement.

 

G. Legal Fees. In the event that any action is brought to enforce any of the
provisions of this Agreement, or to obtain money damages for the breach thereof,
and such action results in the award of a judgment for money damages or in the
grant of an injunction in favor of the Eligible Director, all fees and expenses,
including reasonable attorneys’ fees, shall be paid by the Company.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the day
and year first above written.

 

ARTESYN TECHNOLOGIES, INC. By  

 

--------------------------------------------------------------------------------

    Joseph M. O’Donnell     Chief Executive Officer & President ELIGIBLE
DIRECTOR

 

--------------------------------------------------------------------------------

 

5